Exhibit 10.1

LOGMEIN, INC.

Form of

Restricted Stock Unit Agreement

Performance-Based Vesting

 

  1. Grant of Award.

This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
LogMeIn, Inc., a Delaware corporation (the “Company”), on [            ] (the
“Grant Date”), to [            ] (the “Participant”) of [Max Amount] Restricted
Stock Units (individually, an “RSU” and collectively, the “RSUs”) which provides
the Participant with the right to receive shares of Common Stock of the Company
(the “Shares”), subject to the performance based vesting provisions set forth in
Section 2 below as well as the other terms and conditions set forth in this
Agreement and in the Company’s Amended and Restated 2009 Stock Incentive Plan
(the “Plan”). Each RSU represents the right to receive one share of Common Stock
of the Company. Capitalized terms used but not defined in this Agreement shall
have the meanings specified in the Plan. In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.

 

  2. Vesting; Forfeiture.

(a) Subject to Section 2(b) and Section 2(c) below, the RSUs granted under this
Agreement shall vest in accordance with the vesting provisions set forth in the
attached Exhibit A.

(b) If the Participant ceases to be an employee of, or consultant or advisor to,
the Company prior to the applicable vesting date for any reason or no reason,
then the Participant will immediately and automatically forfeit all rights to
any of the RSUs that are unvested as of the date the Participant’s employment or
other service provider relationship ends.

(c) If following a Change in Control (as defined below), the Participant’s
employment with the Company is terminated (a) by the Company for any reason
other than Cause (as defined below), death or disability or (b) by the
Participant for Good Reason (as defined below), then all unvested RSUs that have
been earned pursuant to the performance calculations in Exhibit A shall become
vested in full on the date of such termination of employment or other service
providing relationship.

(i) A “Change in Control” means the sale of all or substantially all of the
capital stock, assets or business of the Company, by merger, consolidation, sale
of assets or otherwise (other than a transaction in which all or substantially
all of the individuals and entities who were beneficial owners of the Common
Stock immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).

(ii) “Cause” means (a) a good faith finding by a majority of the Board of
Directors (the “Board”) (excluding the vote of the Participant, if then a member
of the Board) that (i) the Participant has failed to perform his or her
reasonably assigned material duties for the Company and, if amenable to cure,
has not cured such failure after reasonable notice from the Company; (ii) the
Participant has engaged in gross negligence or willful misconduct, which has or
is expected to have a material detrimental effect on the Company, (iii) the
Participant has engaged in fraud, embezzlement or other material dishonesty,
(iv) the Participant has engaged in any conduct which would constitute grounds
for termination for material violation of the Company’s policies in effect at
that time and, if amenable to cure, has not cured such violation after
reasonable notice from the Company; or (v) the Participant has breached any
material provision of any nondisclosure, invention assignment, non-competition
or other similar agreement between the Participant and the Company and, if
amenable to cure, has not cured such breach after reasonable notice from the
Company; or (b) the conviction by the Participant of, or the entry of a pleading
of guilty or nolo contendere by the Participant to, any crime involving moral
turpitude or any felony.



--------------------------------------------------------------------------------

(iii) “Good Reason” means the occurrence, without the Participant’s written
consent, of any of the following events or circumstances: (a) the assignment to
the Participant of duties that involve materially less authority and
responsibility and are materially inconsistent with the Participant’s position,
role, authority or responsibilities in effect immediately prior to the earliest
to occur of (i) the Change in Control or (ii) the date of the execution by the
Company of the initial written agreement or instrument providing for the Change
in Control; (b) the relocation of the Participant’s primary place of business to
a location that results in an increase in the Participant’s daily one way
commute of at least 30 miles; (c) the material reduction of the Participant’s
annual salary (including base salary, commissions or bonuses) without the
Participant’s prior consent; or (d) the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform any
retention agreement of the Participant. Notwithstanding the occurrence of any of
the foregoing events or circumstances, such occurrence shall not be deemed to
constitute Good Reason unless (x) the Participant gives the Company a notice of
termination no more than 90 days after the initial existence of such event or
circumstance and (y) such event or circumstance has not been fully corrected and
the Participant has not been reasonably compensated for any losses or damages
resulting therefrom within 30 days of the Company’s receipt of the notice of
termination.

 

  3. Distribution of Shares.

Subject to the terms and conditions of this Agreement (including any withholding
tax obligations) and compliance with all applicable laws, on or within sixty
(60) days after any date on which the RSUs vest, the Company will distribute to
the Participant or his or her estate, if applicable, the Shares represented by
RSUs that were earned and vested on such vesting date. Such Shares shall be
distributed in the form determined by the Company. Until the RSUs vest, the
Participant shall have no rights to any Shares and until the Shares represented
by any vested RSUs are distributed to the Participant in accordance with this
Agreement, the Participant shall have no rights associated with any Shares,
including without limitation dividend or voting rights.

 

  4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution, and any such purported transfer shall be null and void and of no
force or effect, unless otherwise determined by the Company.

 

  5. Withholding Taxes.

(a) The Company shall not be obligated to deliver any Shares issuable with
respect to the RSUs unless and until the Participant shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of the Participant resulting
from the vesting of the RSUs, the distribution of the Shares issuable with
respect thereto, or any other taxable event related to the RSUs (the “Tax
Withholding Obligation”).

(b) Unless the Company elects to have the Participant satisfy the Tax
Withholding Obligation by some other means, the Participant’s acceptance of this
Award constitutes the Participant’s instruction and authorization to the Company
to withhold a net number of vested Shares otherwise issuable pursuant to the
RSUs having a then-current Fair Market Value necessary to satisfy the Tax
Withholding Obligation based on the minimum applicable statutory withholding
rates, rounded up the nearest whole Share. To the extent rounding causes the
Fair Market Value of the Shares withheld by the Company to exceed the
Participant’s Tax Withholding Obligation, the Company agrees to include such
excess cash together with the amounts necessary to satisfy the Participant’s Tax
Withholding Obligation. The Participant acknowledges that the Company or its
designee is under no obligation to withhold Shares, and that the withheld Shares
may not be sufficient to satisfy the Tax Withholding Obligation.

(c) In the event the Company does not elect to have the Tax Withholding
Obligation satisfied under Section 5(b), then the Company may elect to instruct
any brokerage firm determined acceptable to the Company to



--------------------------------------------------------------------------------

sell on the Participant’s behalf a whole number of shares from those Shares
issuable to the Participant upon settlement of the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
Tax Withholding Obligation. The Participant’s acceptance of this Award
constitutes the Participant’s instruction and authorization to the Company and
such brokerage firm to complete the transactions described in this Section 5(c).
Any Shares to be sold through a broker-assisted sale will be sold on the day the
Tax Withholding Obligation arises or as soon thereafter as practicable. The
Shares may be sold as part of a block trade with other participants of the Plan
in which all participants receive an average price. The Participant will be
responsible for all broker’s fees and other costs of sale, and the Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Tax Withholding Obligation, the Company agrees to pay such
excess in cash to the Participant as soon as practicable. The Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Tax Withholding Obligation.

(d) To the maximum extent permitted by applicable law, with respect to any
taxable event arising from the RSUs, the Company further has the authority to
deduct or withhold by the deduction of such amount as is necessary to satisfy
any Tax Withholding Obligation from other compensation payable to the
Participant, or to require the Participant to satisfy any Tax Withholding
Obligation through a cash payment to the Company with respect to which the Tax
Withholding Obligation arises or through any other means permitted by the Plan.

 

  6. Consequences of Reorganization Events. In connection with a Reorganization
Event (as defined in Section 10(b)(1) of the Plan), Section 10(b)(3) of the Plan
shall apply.

 

  7. Miscellaneous.

(a) No Rights to Continued Service Relationship. The Participant acknowledges
and agrees that the vesting of the RSUs pursuant to Section 2 hereof is earned
only by continuing service at the will of the Company (not through the act of
being hired or acquiring Shares hereunder). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement with the Company for the vesting period, for any period, or at all.
The Participant acknowledges that for all purposes of the Plan his or her
service to the Company will cease on his or her last day of active relationship
with the Company, as determined by the Company.

(b) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(c) Participant’s Acknowledgments. The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and Plan. Notwithstanding anything in
this Agreement to the contrary, the Participant must accept the grant of RSUs
and the terms of this Agreement in the manner determined by the Company no later
than thirty (30) days prior to the first vesting date set forth in Section 2(a)
above or the Participant will immediately and automatically forfeit all rights
to any of the RSUs on the date twenty-nine (29) days prior to such first vesting
date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

LogMeIn, Inc. By:  

 

  Name:  

 

  Title:  

 

PARTICIPANT’S ACCEPTANCE OF AGREEMENT

The Participant hereby accepts the foregoing grant as evidenced by this
Agreement and agrees to the terms and conditions thereof and acknowledges
receipt of a copy of the Company’s Amended and Restated 2009 Stock Incentive
Plan.

 

PARTICIPANT:

 

Address:  

 

 



--------------------------------------------------------------------------------

Exhibit A to Restricted Stock Agreement

Performance Vesting Requirements

 

1. Number of Shares. [            ] shares of Common Stock (the “Target
Shares”). [            ] shares of Common Stock is the maximum amount that may
be earned hereunder based on certain performance criteria. The above shares
shall be automatically adjusted to account for any stock split or similar change
in capitalization effected without receipt of consideration by the Company in
the same manner as set forth in Section 10(a) of the Plan.

 

2. Performance Period. The [            ] year(s) ranging from [            ]
through [            ] (the “Performance Period”).

 

3. Vesting of Shares. For the purposes of this Agreement, the “Vesting Date”
shall mean the final day of the applicable Performance Period. All vesting and
delivery of Shares hereunder, except pursuant to a Change of Control as
specified herein, shall be subject to the prior written or electronic
certification of the Company’s Compensation Committee as to the extent to which
the applicable Performance Metrics have been achieved.

 

4. Performance Metric. The “Performance Metric” used to determine the level of
vesting for the Shares shall be based on the total shareholder return (including
stock price appreciation and reinvestment of any cash dividends or other
stockholder distributions), or “TSR,” realized by the Company’s stockholders
over the Performance Period as it stands in relation to the TSR realized by the
Russell 2000 Index (the “Index”) over the same Performance Period.

For this purpose, the TSR for both the Company and the Index over the applicable
Performance Period shall be calculated pursuant to the following formula:

TSR = (Closing Stock Price* – Baseline Stock Price**) + Reinvested Dividends (if
any)***

Baseline Stock Price**

* “Closing Stock Price” shall be equal to the average daily closing price of the
Company’s Common Stock and the Index, as reported in The Wall Street Journal, or
such other reliable source as is determined by the Company’s Compensation
Committee, in its sole discretion, for the last thirty (30) calendar days of the
applicable Performance Period.

** “Baseline Stock Price” shall be equal to the average daily closing price of
the Company’s Common Stock and the Index, as reported in The Wall Street
Journal, or such other reliable source as is determined by the Company’s
Compensation Committee, in its sole discretion, for the last thirty
(30) calendar days immediately preceding the commencement of the applicable
Performance Period.

*** “Reinvested Dividends” shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the applicable Performance Period had each cash dividend paid on a single
share (if any) during that period been immediately reinvested in additional
shares (or fractional shares) at the closing selling price per share of the
applicable common stock on the applicable dividend payment date by (ii) the
average daily closing price per share of the applicable common stock, as
reported in The Wall Street Journal, or such other reliable source as is
determined by the Company’s Compensation Committee, in its sole discretion, for
the last thirty (30) trading days of the applicable Performance Period.

The Company Closing Stock Price and Company Baseline Stock Price shall be
automatically adjusted to account for any stock split or similar change in
capitalization effected without receipt of consideration by the Company in the
same manner as set forth in Section 10(a) of the Plan.

 

5.

Performance Shares. The actual number of Shares in which the Participant can
vest under this Agreement may range from 0% to up to 200% of the Target Shares
depending upon the percentage level at which the above-described TSR Performance
Metric is achieved relative to the TSR realized for that applicable Performance
Period by the Index. The Company’s performance percentage, or “Relative
Performance



--------------------------------------------------------------------------------

  Percentage,” for each applicable Performance Period shall be determined by the
Company’s Compensation Committee, in its sole discretion, pursuant to the
following formula:

Relative Performance Percentage = 100% + (the Company’s TSR – the Index’s TSR)

If the Relative Performance Percentage equals [            ]% or less, no Shares
shall vest. If the Relative Performance Percentage falls between
[            ]%—100%, then 100% of the Target Shares minus 2% of the Target
Shares shall vest for every 1% Relative Performance Percentage below 100%. If
the Relative Performance Percentage equals 100%, then all of the Target Shares
shall vest. If the Relative Performance Percentage falls between
100%—[            ]%, then 100% of the Target Shares shall vest plus an
additional 2% of the Target Amount shall vest for every 1% Relative Performance
Percentage above 100% up to [            ]%. If the Relative Performance
Percentage equals [            ]% or more, then 200% of the Target Shares shall
vest. In no event shall the total number of Shares in which the Participant
vests under this Agreement exceed 200% of the Target Shares.

Within thirty (30) days of the Vesting Date, the Company’s Compensation
Committee shall determine the applicable number of Shares in which the
Participant shall vest based on the Relative Performance Percentage calculation
set forth above and distribute the Shares to Participant in accordance with
Section 3 of the Agreement. In making determinations of the number of Shares
that vest hereunder, all Relative Performance Percentage fractional percentages
and Share numbers below .5 shall be rounded down to the nearest whole percentage
or Share number, respectively, and all Relative Performance Percentage
fractional percentages and Share numbers of .5 or greater shall be rounded up to
the nearest whole percentage or Share number, respectively.

 

6. Effect of a Change of Control. In the event that a Change of Control (as
defined in Section 2(c)(i) of the Agreement) occurs during the Performance
Period, pursuant to which this RSU is assumed or substituted, the applicable
Performance Period will be deemed to have concluded as of the effective date of
the Change of Control. For the purposes of calculating the Performance Metric,
the Company’s Closing Stock Price shall be equal to the price per share received
by the Company’s stockholders as a result of the Change of Control, while the
Index’s Closing Stock Price shall be equal to the average daily closing price of
the Index, as reported in The Wall Street Journal, or such other reliable source
as is determined by the Company’s Compensation Committee, in its sole
discretion, for the last thirty (30) calendar days immediately preceding the
effective date of the Change of Control. The Company’s Relative Performance
Percentage for the shortened Performance Period shall then be calculated
pursuant to the formula set forth above. A Change of Control shall not alter the
applicable Vesting Date and the number of actual Shares earned pursuant to the
calculations above shall fully vest on the Vesting Date (subject to Section 2(c)
of the Agreement) so long as the Participant continues to serve as an employee
of, or consultant or advisor to, the Company, the acquirer, or their parents,
subsidiaries or affiliates.